Citation Nr: 1700095	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  15-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a combined rating in excess of 20 percent for a left knee disability.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1959 to March 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  In January 2016, the case was remanded for additional development

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.  The most recent VA examination to assess the severity of the left knee disability was in December 2012.  In May 2016 correspondence, the Veteran reported that he was scheduled for left knee replacement surgery in June 2016, to be followed by six to eight weeks of knee rehabilitation.  Hence, the status of the left knee disability is apparently no longer what it was at the time of the December 2012 VA examination.  Accordingly, a contemporaneous examination to assess the disability is necessary. 

In June 2015 the Veteran reported that he was told to seek VA medical treatment once service connection was awarded.  It is not clear whether or not he has indeed received VA treatment; no VA treatment records are associated with the record.  If he has, because VA treatment records are constructively of record and are likely to contain pertinent information, they must be sought on remand.  

The Veteran has apparently been receiving private treatment for the left knee disability.  In a February 2016 letter (pursuant to the Board's January 2016 remand), the AOJ asked the Veteran to submit authorization(s) for VA to secure all private records of evaluations and treatment he has received for his left knee since July 19, 2012.  Given his allegation of worsening, and reports of surgical treatment and the lengthy time span since he was last examined by VA, the private treatment records would be highly material (and perhaps dispositive) evidence regarding his claim for increase (as they would likely constitute the best evidence regarding the state of the disability during the intervening period).  He has not responded, leaving the disability picture of his left knee during the period for consideration incomplete.  Simply stated, proper adjudication of his claim is not possible without his assistance in obtaining the complete private treatment records.  He is reminded that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information sought by VA in connection with a claim for VA benefits is not received within a year following the request the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record complete clinical records of any VA evaluations or treatment the Veteran has received for his left knee disability.  

2.  The AOJ should ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his left knee disability since July 2012 and to provide the authorizations necessary for VA to secure for the record complete clinical of all such evaluations and treatment (specifically including records from Kaiser Permanente in Oakland, California).  The Veteran should be reminded that he has one year from the date of the request to submit the identifying information and releases, and that expeditious handling of his claim is dependent on the promptness of his response.  If he does not respond within a year, the claim should be further processed under 38 C.F.R. § 3.158(a).  

If he responds with the information and releases sought, the AOJ should secure for the record complete outstanding (those not already associated with the record) clinical records from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After the development requested above is completed (and if the claim is not processed under 38 C.F.R. § 3.158(a)), the AOJ should arrange for an orthopedic examination of the Veteran to assess the current nature and severity of his left knee disability.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, with weight bearing and non-weight-bearing, and during flare-ups. The examiner should comment on the impact the left knee disability has on occupational functioning.  The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

